McCLELLAN, J.
The testimony offered by the defendant to the effect that after he heard that a police officer had been to his house to arrest him, he went down to police headquarters to inquire about it, was properly excluded.—Jordan v. State, 81 Ala. 20.
The charge requested by the defendant was properly refused. It is in one part argumentative. It does not expressly refer to the defendant’s good character. It assumes that evidence of the good character of a defendant necessarily tends to show innocence. And it gives undue prominence to the evidence on the subject of character. Webb State, 106 Ala. 52, and cases there cited.
The testimony offered as to the wages defendant was receiving at the time of the alleged larceny was palpably irrelevant.
Affirmed.